Citation Nr: 0303445	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  95-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought.  

The case was previously before the Board in November 2000, at 
which time it was Remanded to obtain a medical opinion.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The evidence does not demonstrate a relationship between 
the claimed disorder and military service on a direct or 
secondary basis or that the condition existed within a year 
after service.  


CONCLUSION OF LAW

A cerebrovascular disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in April 2001 and the 
Supplemental Statement of the Case dated in October 2002.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

All medical records have been reviewed, and the key evidence 
is outlined below.

The veteran suffered a traumatic injury to his spine in a 
parachute jump during service in 1951, and service connection 
has been established for spinal arthritis and also for a chip 
fracture of the dorsal spine.  Service medical records are 
silent as to a cerebrovascular accident, hypertension or any 
related condition.   

The veteran sustained a cerebrovascular accident in 1994.  A 
private physician provided correspondence in October 1995, 
commenting that in 1983 the veteran was having symptomatology 
"which could have been related to a partial blockage of the 
left carotid artery", a condition which was known to have 
been partially blocked since 1968 (more than 5 years after 
military separation).  The physician also commented that 
considering the severity of the cervical injuries that the 
veteran sustained in the parachute accident, "it is entirely 
possible that those injuries contributed to his carotid 
artery disease."  He added that it was hard to imagine that 
the degree of stenosis present in 1983 could have been very 
severe considering that 11 years passed prior to the stroke.  

The veteran was afforded a VA examination in October 1996.  
The examiner concluded that that it was highly unlikely that 
the veteran's carotid disease was related to his spine 
disease.  He commented that, given the history of peripheral 
vascular disease, it would be unusual to implicate spine 
pathology to the carotid pathology.  The etiology was much 
more likely related to the natural progression of 
atherosclerosis in many arteries and "almost certainly from 
atherosclerosis and has nothing to do with his spine 
injury." 

The veteran was afforded another VA examination in March 
2001.  That examiner conducted a comprehensive review of the 
medical record as well as another examination of the veteran.  
Significantly, that examiner concluded that the 
cerebrovascular accident in 1994 was not related to the 
veteran's injuries sustained in the parachute jump.  The 
examiner took note of the 1995 private physician's report but 
noted the fact that the veteran had generalized 
atherosclerotic disease affecting not only the neck but the 
lower extremities as well.  It was concluded that the disease 
was brought on by genetic disposition, hypertension and a 
long history of smoking.

Under the circumstances, the preponderance of the evidence is 
against the claim.  Initially, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As with 
any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

The 1995 private examiner's opinion, which seemingly supports 
the veteran's claim, is principally couched in terms of "it 
is entirely possible" that a relationship existed between 
the injury in service and carotid artery disease identified 
some years after service.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") made it clear in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  On the other hand, the more 
recent VA examination reports are not nearly so equivocal in 
denying an association between the claimed disorder and 
service or a service connected disability.  Moreover, they 
also provide adequate rationale and support for the 
conclusions reached.  Consequently, the VA examinations are 
more probative.

The Board concludes that the evidence does not demonstrate a 
relationship between the claimed disorder and military 
service on a direct or secondary basis or that the condition 
existed within a year after service.  Thus, the claimed 
benefit must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

